Citation Nr: 0420467	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  94-40 895	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to a rating higher than 30 percent for a 
right calf disorder, as a residual of poliomyelitis (polio).

2.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to the right calf disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder, also claimed as secondary to the right calf 
disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in November 1991.  In that 
decision, the RO denied the veteran's claim for a rating 
higher than 30 percent for his service-connected right calf 
disorder, a residual of his polio in service.  In the 
veteran's January 1992 notice of disagreement (NOD) 
(erroneously dated January 1991) and April 1992 Substantive 
Appeal (VA Form 9), and the May 1992 statement of his 
representative (VA Form 646), they noted that the RO had not 
decided other issues the veteran had raised in his May 1991 
claim, including for service connection for back, hip, and 
knee disorders, which were claimed as secondary to the right 
calf disorder.  The RO subsequently issued a September 1992 
supplemental statement of the case (SSOC) denying the 
secondary service connection claims for back, hip, and knee 
disorders, and confirming the denial of the claim for an 
increased rating for the right calf disorder.

More than 11 years later, this case has finally reached the 
Board.  In the interim, a July 2002 rating granted service 
connection for a skin disorder of the right leg and foot and 
an April 2003 rating granted service connection for a low 
back disorder, both as secondary to the polio-related right 
calf disorder.  In addition, a September 2003 rating denied 
service connection for skin cancer of the right shin, an 
issue not currently before the Board because the veteran has 
not filed an NOD to initiate an appeal of that decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2003).  Due 
to the lengthy interregnum between the initiation of the 
appeal and the Board's receipt of this case, as well as the 
veteran's advanced age, the Board recently, in July 2004, 
granted his motion to advance his case on its docket.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2003).




FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA), and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  While the veteran's polio-related right calf disorder is 
severe, he is currently receiving the highest possible 
schedular evaluation for it, and this disability does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.

3.  The competent medical evidence of record indicates that 
any bilateral hip and knee disorders are more likely related 
to the veteran's advanced age than his 
polio-related right calf disorder.


CONCLUSIONS OF LAW

1.  The veteran is not entitled, under the applicable 
criteria, to a rating higher than 30 percent for his polio-
related right calf disorder.  38 U.S.C.A. §§  1155, 5102, 
5103, 5103A, 5104, 5107(b), 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.73, Diagnostic 
Codes 5311, 8011 (2003).

2.  Any bilateral hip or knee disorder was not incurred or 
aggravated during service and is not proximately due to or 
the result of the service-connected polio-related right calf 
disorder.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5104, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, years after the veteran's May 1991 increased rating and 
secondary service connection claims.  The VCAA's implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, as mentioned, the VCAA took effect long 
after the veteran had filed his claims.  But the VCAA applies 
to claims filed prior to its November 9, 2000 effective date 
if VA had not decided the claim before that date.  See 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 
2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) 
(VA will apply VCAA implementing regulations to any claim 
filed before November 9, 2000 but not decided by VA as of 
that date).  VA had not "decided" the veteran's increased 


rating or secondary service connection claims prior to 
November 9, 2000 because the RO had yet to issue its July 
2003 and January 2004 SSOCs.  See VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS at *31 (VA had authority to, and did, 
provide that VCAA requirements apply to claims at all stages 
of VA proceedings, up to and including those pending before 
the Board).  See also Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370, *13-17 (June 24, 2004) 
(Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at *17-
23.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II at *21.  However, as explained in 7-
2004, the Court did not hold that, if this notice was not 
provided because VA had decided a claim before November 9, 
2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 2.  Rather, the Pelegrini II Court 
"'specifically recognizes that where, as here, that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with [the VCAA notification provisions] because an 
initial AOJ adjudication had already occurred.'"  Id. at 2 
(quoting Pelegrini II, at *22).  Therefore, according to GC, 
the Pelegrini II Court did not hold that VA must vitiate all 
AOJ decisions rendered prior to November 9, 2000 denying 
service connection claims that were still pending before VA 
on that date in order to provide VCAA notice and adjudicate 
the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, the initial AOJ adjudication of the 
veteran's claims was the November 1991 rating decision 
denying the increased rating claim and the September 1992 
SSOC denying the secondary service connection claims.  These 
actions obviously took place well before enactment of the 
VCAA.  But according to Pelegrini II, as interpreted by GC, 
the fact that the RO did not provide VCAA notification in 
these circumstances (nor could it have, as the VCAA had not 
yet been enacted) was not error.  After enactment of the 
VCAA, the RO sent two VCAA letters to the veteran in October 
2001, one in April 2003, and two more in September 2003.  The 
RO also issued SSOCs in July 2003 and January 2004.  So in 
these circumstances, the lack of VCAA notification prior to 
the initial AOJ adjudication of the veteran's increased 
rating and secondary service connection claims did not 
constitute error and does not require a remand.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Id. at *22.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2003).  Id.  According to GC, 
Pelegrini II did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above.  The RO's VCAA letters and July 
2003 SSOC met these requirements in the present case.

The RO's first VCAA letter, dated October 2, 2001, 
specifically addressed the veteran's claim for a rating 
higher than 30 percent for his service-connected right calf 
disorder.  The RO told him about the information needed to 
substantiate this claim and the respective responsibilities-
his and VA's, in obtaining this supporting evidence and 
information.  The RO also listed all of the evidence that had 
been received and noted that it had requested a VA 
examination.  As well, the RO asked the veteran to provide it 
with copies of any private treatment records in his 
possession and to send information describing additional 
evidence or the evidence, itself, to the RO within 60 days.  
Thus, as to the increased rating claim, the RO fully complied 
with Pelegrini II's requirements as to the content of VCAA 
notification, as its October 2, 2001 VCAA letter provided the 
information specified by Charles and Quartuccio, and, in 
listing the specific information received, asking the veteran 
to submit copies of private treatment records, and to 
promptly provide additional information or evidence, 
indicated to him that he should provide any evidence in his 
possession pertaining to his increased rating claim.

In addition, in September 2003, the RO sent the veteran a 
letter stating that it was working on his claim for service 
connected compensation, including for right and left hip 
conditions and right and left knee conditions.  In an 
attachment to this letter entitled, "What Is the Status of 
Your Claim and How You Can Help," the RO listed 26 pieces of 
evidence it had received in connection with the veteran's 
service connection claims.  The RO again explained the 
respective responsibilities of the RO and the veteran in 
obtaining additional evidence.  The RO also told the veteran 
what the evidence had to show to support a service connection 
claim.  The RO also wrote, "Please send us any additional 
information or evidence as soon as possible."

The RO's other October 2, 2001 VCAA letter also explained the 
VCAA, this time in the context of his claim for service 
connection for a skin disorder of his foot secondary to his 
polio-caused right calf disorder.  The letter included an 
explanation of what the evidence must show in order to 
establish service connection for a disability caused by a 
service-connected condition.  The RO sent a similar letter 
regarding the veteran's claim for service connection for 
right shin skin cancer in April 2003.

Thus, the RO complied with Pelegrini II's requirements as to 
the content of VCAA notification with regard to the veteran's 
secondary service connection claims as well, as it provided 
the information specified by Charles and Quartuccio and 
indicated to the veteran that he should provide any evidence 
in his possession pertaining to his service-connection 
claims.

In addition, in its July 2003 SSOC, which confirmed the 
denial of all of the veteran's claims, the RO included the 
text of 38 C.F.R. § 3.159 (2003), which explains the duties 
to notify and assist in great detail.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA); 
VAOGCPREC 7-2004, at 3 (VCAA notice requirements can be 
satisfied by SSOC as long as it informs claimant of relevant 
requirements).

In addition, during the lengthy time the veteran's appeal has 
been pending, the RO obtained all relevant VA and private 
treatment records.  In addition, the veteran received VA 
examinations as to all of his claimed disabilities.  Most 
recently, when the 85-year old veteran indicated that he was 
homebound, VA provided transportation to his October 2003 VA 
examination.  The RO thus complied with the VCAA's 
preliminary duty to assist provisions and their implementing 
regulations.  Therefore, under these circumstances, no 
further development is required to comply with the VCAA or 
the implementing regulations, and the Board will proceed to 
adjudicate the veteran's claims.




Entitlement to a Rating Higher Than 30 Percent for a 
Right Calf Disorder, as a Residual of Polio

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Moreover, 38 C.F.R. § 3.321(b)(1) (2003) provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Undersecretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing norm 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

Anterior poliomyelitis is rated 100 percent when it is an 
active febrile disease.  Otherwise, it is rated based on 
residuals, with a minimum 10 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Code 8011 (2003).  In the present case, 
the veteran's polio is not an active febrile disease, and 
thus residuals of polio are to be identified and rated 
separately.

The veteran was first granted service connection for a 
disorder of his right calf muscles following acute anterior 
poliomyelitis, with a 30 percent evaluation, in an October 
1946 rating decision.  He did not appeal that decision, and 
has since asked for a higher rating on many occasions.  Thus, 
it is the present level of severity of this disorder that is 
at issue in this appeal.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Compare Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (Board must consider possible 
entitlement to "staged" rating to compensate veteran for 
times since filing his claim when disability may have been 
more severe than at other times during the course of his 
appeal).

In April 1990, Dr. "R.R." noted intermittent claudication 
of the lower extremities and residuals of polio in the 
veteran's right leg.  He also noted cervical and lumbar 
spine, laminar defect at L-4-5 with slight forward 
displacement of L-4 on the lower vertical column.  According 
to Dr. R.R., these symptoms are progressive and have worsened 
over the years. 

VA examinations in July 1991 and June 1992 indicated that the 
veteran had spinal stenosis at the L5 level with 
radiculopathy of the right leg.  Also noted was peripheral 
vascular disease resulting in claudication bilaterally.  
There was also progressive increase in the weakness of the 
right lower extremity and atrophy of the musculature.  The 
veteran was unable to walk on the right side generally, and 
unable to toe walk on the left.  He could heel walk 
bilaterally.  His low back pain also radiated to the right 
leg and with weakness to the right lower extremity.  The 
diagnosis was poliomyelitis with reduced right leg weakness 
and atrophy with spinal stenosis at the L5 level with 
radiculopathy into the right leg.  

In May 1998 Dr. R.R. again noted the worsening of the 
veteran's right lower leg and attendant claudication and 
arthritis, making walking difficult and painful.

At the March 2002 VA Muscle Examination, the examiner noted 
the veteran's complaints of chronic right lower extremity 
weakness, with the precipitating factor being prolonged 
ambulation.  The exact muscles injured were the right plantar 
flexors.  A tissue loss comparison revealed a 1-inch right 
distal lower extremity atrophy.  There was right lower 
extremity paresis.  Right plantar flexion was 2/5, and within 
normal limits otherwise.  The diagnosis was post polio 
syndrome with partial right lower extremity paresis.  A 
radiology report revealed a normal right tibia and fibula.

The October 2003 peripheral nerve examination revealed that 
the veteran had a right lower extremity limp as a result of 
his weak calf.  He had 4+/5 power in his proximal and distal 
lower extremities, except that he had 4/5 of the right calf.  
His deep tendon reflexes were +1 throughout.

The October 2003 joint examination noted that there was 
decreased bilateral lower extremity muscle power to 4/5 on 
the left and 3+/5 on the right.  It also noted that the range 
of motion, including the right leg, was limited equally by 
pain, fatigue, weakness, and lack of endurance.

As noted, the veteran's polio in not active and its residuals 
must therefore be rated under the most applicable diagnostic 
code or codes.  The Board notes that he was granted service 
connection for his low back disorder, as a residual of his 
polio, and has therefore been granted a separate evaluation 
for the symptoms relating to that disorder.  Moreover, as 
explained below, his hip and knee pain, to the extent they 
constitute disabilities, are not proximately due to or the 
result of his polio residuals.  Thus, the residuals of his 
polio at issue in this increased rating claim are those 
affecting his right calf, and the diagnostic code most 
applicable to this particular situation is 38 C.F.R. § 4.73 
(Muscle Injuries), Diagnostic Code 5311 (Muscle Group XI) 
(2003).  This diagnostic code specifically applies to the 
muscles of the calf, as well as more generally to the crural 
(leg or thigh) muscles.  Diagnostic Code 5311 provides a 30 
percent rating if the disability is severe, a 20 percent 
rating if the disability is moderately severe, a 10 percent 
rating if the disability is moderate, and a 0 percent (i.e., 
noncompensable) rating if the disability is slight.  38 
C.F.R. § 4.73 (2003).



While the veteran's polio-related right calf disorder 
admittedly can be characterized as "severe," even so he is 
currently receiving the 30 percent evaluation applicable to 
this degree of disability under Diagnostic Code 5311, the 
highest available rating under this diagnostic code.  A 30 
percent evaluation is also the highest possible rating 
available for all of those applicable to muscle injuries of 
the foot and leg.  See 38 C.F.R. § 4.73, Diagnostic Codes 
5310 to 5312.  Therefore, he cannot receive a rating higher 
than his current 30 percent evaluation for his polio-related 
right calf disorder.  The only remaining means available for 
receiving greater compensation is on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1).

The Board also finds, however, that an extraschedular 
evaluation is not warranted.  The veteran has not been 
frequently hospitalized for treatment of this disorder, which 
he has had for over 50 years.  Moreover, although the veteran 
and an attorney indicated during the September 2003 RO 
hearing and elsewhere that the veteran gave up trial work as 
a result of this disorder's affect on his ability to travel, 
he also acknowledged that he worked for many years and 
continued to work as an arbitrator for automobile no-fault 
cases.  Thus, there has not been marked interference with his 
employment due to this service-connected disability, meaning 
over and beyond the extent of disability contemplated by his 
current 30 percent schedular rating.  Consequently, there is 
no indication in the record that the average industrial 
impairment from this disability exceeds that contemplated by 
the assigned evaluation.  Neither is there any indication 
that application of the schedular criteria is otherwise 
rendered impractical.  Moreover, although the veteran's 
overall functional impairment may hamper his performance in 
some respects, it is not to the level that would require 
extra-schedular consideration, since these provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



In sum, the 30 percent rating for the veteran's polio-related 
right calf disorder is the maximum to which he is entitled 
under the applicable schedular and extra-schedular criteria.  
And since, for the reasons discussed, the preponderance of 
the evidence is against his claim, the benefit-of-the-doubt 
doctrine does not apply, and his claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


Entitlement to Secondary Service Connection for a Bilateral 
Hip Disorder and a Bilateral Knee Disorder

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military or on an alternative secondary 
basis for disability that is proximately due to or the result 
of an already service-connected condition.  See 38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.310(a) (2003).  
In addition, secondary service connection may be granted for 
the additional increment of disability (i.e., aggravation) of 
a nonservice-connected condition that is proximately due to 
or the result of an established service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As alluded to earlier, the veteran has been service connected 
for his right calf disorder as a residual of his polio since 
October 1946.  His service medical records (SMRs), including 
a December 1945 radiological report, show his knee and hips 
to be normal, as does his Discharge Examination Report.  A 
December 1947 X-ray report reflected that the joints of both 
knees were normal.  He complained of knee and hip pain during 
weather changes and walking on numerous occasions, including 
at his March 1949 VA examination and in a June 1959 letter to 
the RO.  A December 1987 letter from Dr. "M.S." at the New 
York Hospital-Cornell Medical Center noted the veteran's 
complaints of progressive weakness on the right side and pain 
in the knees at night.  The physician opined that the veteran 
had minor circulation problems, and noted knee discomfort 
that "may be arthritis."  A January 1988 letter from a Dr. 
"J.S." at the same hospital noted the veteran's history of 
spondylisthesis and increasing weakness and numbness in the 
lower extremities.

A January 1990 letter from Dr. "M.L.S." indicates the 
veteran was suffering from peripheral vascular disease.

In his May 1991 letter that was ultimately treated as claims 
for service connection for disabilities secondary to the 
right calf disorder, the veteran stated that his back, right 
hip, thigh, calf, and foot were very painful.  At a July 1991 
VA examination the veteran stated that his polio-residual 
right leg disorder put strain on his hips, back, and knees.  

At a June 1992 VA examination, the examiner opined that 
limitation of motion of the veteran's right ankle and foot 
were causally related to his polio-residual right leg 
disorder, but did not opine as to any relationship between 
any hip and knee disorder and the right leg disorder.

A November 1992 letter from Dr. "R.R." noted that the 
orthopedic complaints about the veteran's legs were worsening 
and that he had increasing difficulty walking.  In June 1993, 
Dr. R.R. noted pain in the right hip extending down in the 
right leg.  A June 1993 letter from Dr. "H.M." stated that 
the veteran had arthritis of his right leg and hip.  

In May 1998, Dr. R.R. prepared an affidavit in connection 
with the veteran's request for a special bike permit.  He 
stated that he had treated the veteran for over 20 years and 
that his right lower leg condition had "worsened over the 
years, as expected with polio and advancing age."  He also 
noted that the veteran suffered from claudication and 
arthritis of the right leg.

A March 2001 letter from Dr. "C.M.," a neurologist, notes 
the veteran's complaints of pain, tenderness, and swelling of 
the right lower extremity, which intensifies with walking.  
Dr. C.M. opined that the veteran's symptoms were most likely 
related to his polio.

In a May 2001 statement in support of the veteran's bicycle 
permit, Dr. R.R. stated that the veteran had "post polio 
syndrome with atrophy and contraction of leg and thigh 
musculature."

At the October 2003 VA examination for peripheral nerves, the 
examiner noted that the veteran's recent muscle atrophy was 
secondary to weight loss while in the hospital.  At the 
contemporaneous spine examination, the examiner opined that 
the veteran's degenerative disc disease (DDD) of the lumbar 
spine was as likely as not related to the right lower 
extremity involvement with polio, as it caused a faulty gait 
pattern with excessive stress on the lumbosacral spine over 
the years with ambulation.  The same examiner conducted the 
October 2003 joints examination.  The examiner noted the 
veteran's complaints of hip and knee joint problems, 
especially the right hip.  The range of motion of the 
veteran's hip was extension, bilaterally, 0-30 degrees, 
abduction, bilaterally, 0-25 and 0-35 degrees, external 
rotation, bilaterally, 0-45 degrees, and internal rotation, 
0-25 degrees.  Flexion of the right hip was 0-115 degrees, 
with pain at that range, and 0-125 degrees on the left.  
Flexion of the knees was 0-120 degrees bilaterally, and 
stability was within normal limits bilaterally.  The veteran 
refused X-rays.  The diagnosis was:  "possible 
osteoarthritis of the hips and knees, probably related to 
advanced age rather than to history of poliomyelitis."

The veteran also submitted several articles on post-polio 
syndrome, which indicate there are many disabling symptoms 
that appear well after a initial diagnosis of polio.  The 
symptoms include muscle and joint pain, fatigue, and 
weakness.

It is not altogether clear whether the veteran has 
disabilities involving both knees and hips.  He has been 
diagnosed with arthritis of the right leg and hip, 
by Dr. H.M. in June 1993, and the October 2003 VA examiner 
noted only "possible osteoarthritis" of the hips and knees, 
the tentative nature of the diagnosis being likely due to the 
veteran's refusal to undergo X-rays.  In addition, the range 
of motion of his hips and knees was normal or close to it, 
and not nearly restricted enough to warrant a compensable 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 
5263, and Plate II (2003).  Moreover, while he is competent 
to testify as to the pain he feels in his hips and knees, see 
38 C.F.R. § 3.159(a)(2) (2003); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995) (veteran's statements competent when they 
relate to an observable condition), "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  See, e.g., 
Sanchez-Benitez v. Brown, 13 Vet. App. 282, 285 (1999).  Most 
significantly, however, even assuming he has bilateral hip 
and knee disabilities, still, none of the many private and VA 
medical records contain an opinion indicating that any hip or 
knee disorder is or may be related to his polio-residual 
right leg disorder and indeed, in any event, are mere summary 
conclusions that do not explain the underlying bases.  Dr. 
C.M., in March 2001, stated only that the pain, tenderness, 
and swelling of the veteran's right lower extremity was 
likely related to his polio, not his hips or knees 
specifically, and, irrespective of that, did not indicate the 
underlying reasons and basis for this opinion.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record); Black v. Brown, 
5 Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence).  Similarly, Dr. 
R.R. offered only a conclusory statement that connected the 
veteran's post polio syndrome only with atrophy and 
contraction of the leg and thigh musculature.  Again, there 
was no mention of the hips and knees, specifically.

The only opinion specifically directed towards this 
dispositive question was that of the October 2003 VA 
examiner, who, after a thorough physical examination, 
stated that the possible osteoarthritis of the hips and knees 
was "probably" related to the veteran's advanced age rather 
than to his polio residuals.  The same examiner had also 
opined that the veteran's low back disorder was more likely 
than not related to his polio residuals, and thus evinced an 
understanding of a fair application of the relevant legal 
principles concerning secondary service connection.  
In the latter case, he concluded favorably concerning the low 
back - whereas, in the former case at issue, concerning the 
hips and knees, he unfortunately did not.  And he did not 
equivocally state his opinion, as evidenced by his use of the 
word "probably," meaning it is more likely than not the 
veteran's bilateral hip and knee disabilities are not related 
to his polio residuals, than it is they are.

The Board also notes that there is no evidence in the SMRs, 
discharge examination, or any other medical records that any 
hip or knee disorders are otherwise related to service.  
Moreover, there is no evidence that the right calf disorder 
aggravated any hip or knee disorders.  See Allen v. Brown, 7 
Vet. App. at 448.  As to the articles submitted by the 
veteran, although they show that post-polio syndrome 
generally can result in symptoms such as the joint and muscle 
pain experienced by him, they do not have any relevance to 
his specific symptoms and their possible causes.  See Wallin 
v. West, 11 Vet. App. 509, 514 (1998) (medical treatise 
evidence cannot simply provide speculative generic 
statements.  Rather, it must discuss generic relationships 
with a degree of certainty such that under the facts of a 
specific case there is at least plausible causality based on 
objective facts rather than on unsubstantiated lay medical 
opinion.)  Compare and contrast with the holding in 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing 
Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).

In sum, the only competent, specific evidence as to the 
etiology of any hip or knee disorders is the recent statement 
of the October 2003 VA examiner, based on a thorough physical 
examination, indicating that any disorder was not proximately 
due to or the result of the veteran's polio-related right 
calf disorder, but rather, was more likely related to the 
veteran's age.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt 
doctrine does not apply, and this claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


CONCLUSION

Although the almost 87-year old veteran has eloquently 
articulated his claims and patiently awaited the outcome of 
his appeal, the Board is bound under the relevant laws and 
regulations to deny his claims.




ORDER


The claim for a rating higher than 30 percent for the polio-
related right calf disorder is denied.

The claim for service connection for a bilateral hip 
disorder, including as secondary to the polio-related right 
calf disorder, is denied.

The claim for service connection for a bilateral knee 
disorder, including as secondary to the polio-related right 
calf disorder, also is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



